            Case 1:20-cv-00595-LJV Document 8 Filed 10/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 REMY ANTONIO ESPINOZA,

                Petitioner,
                                                       20-CV-595
       v.                                              DECISION & ORDER

 WILLIAM BARR, United States Attorney
 General, et al.,

                Respondent.



      The petitioner, Remy Antonio Espinoza, is a civil immigration detainee currently

held under 8 U.S.C. § 1231(a) at the Buffalo Federal Detention Facility (“BFDF”) in

Batavia, New York. On May 18, 2020, Espinoza filed a petition seeking habeas corpus

relief under 28 U.S.C. § 2241. Docket Item 1. On August 26, 2020, the respondents

moved to dismiss the petition. Docket Item 7. Espinoza did not respond to the motion,

and the time to do so has expired.

      For the reasons that follow, this Court dismisses Espinoza’s petition without

prejudice.


                                     DISCUSSION


      At the time Espinoza filed his petition, he had been detained under 8 U.S.C.

§ 1226(c) for approximately nine months. See Docket Item 1 at 4. He claimed that

such detention was unduly prolonged and violated his constitutional rights. See id. at 4-

9. At that time, Espinoza had a petition for review (“PFR”) pending before the United
          Case 1:20-cv-00595-LJV Document 8 Filed 10/08/20 Page 2 of 3




States Court of Appeals for the Second Circuit and had been granted a temporary stay.

See id. at 4; Docket Item 7-1 at 2.

       On August 20, 2020, the Second Circuit denied Espinoza’s PFR and vacated his

temporary stay, which “shifted the [respondents’] authority for [his] detention from 8

U.S.C. § 1226(c) to 8 U.S.C. § 1231.” Docket Item 7-1 at 2. Thus, Espinoza’s claim

that his detention under § 1226 has been unduly prolonged is now moot. As of August

20, 2020, Espinoza’s detention has been under § 1231, and the Court will evaluate its

reasonableness under that statute. See Wang v. Ashcroft, 320 F.3d 130, 147 (2d Cir.

2003) (explaining that “[t]o the extent that [the petitioner] previously may have had a

cognizable due process argument under § [1226], that claim has been rendered moot”

because “there can be no doubt that [he] is now subject to detention under § [1231]”

(emphasis in original)).

       In Zadvydas v. Davis, 553 U.S. 678 (2001), the Supreme Court held that

detention of a noncitizen for up to six months under § 1231 is “presumptively

reasonable.” Id. at 701. “After this 6-month period,” the Court explained, “once the

[noncitizen] provides good reason to believe that there is no significant likelihood of

removal in the reasonably foreseeable future, the [g]overnment must respond with

evidence sufficient to rebut that showing.” Id.

       Here, Espinoza has been detained under § 1231 for under two months—less

than the presumptively-reasonable six-month period. Thus, any claim that his detention

under § 1231 has been unduly prolonged would be premature under Zadvydas. See

Ousman D. v. Decker, No. CV 20-2292 (JMV), 2020 WL 1847704, at *7 (D.N.J. Apr. 13,

2020) (“As for Petitioner’s argument that his likelihood of removal is unforeseeable, his



                                             2
           Case 1:20-cv-00595-LJV Document 8 Filed 10/08/20 Page 3 of 3




argument is premature as he has not yet met the six-month period of detention[ ] that

would trigger this inquiry under Zadvydas.”); Frederick v. Feeley, No. 19-CV-6090-FPG,

2019 WL 1959485, at *4 (W.D.N.Y. May 2, 2019) (dismissing petition as premature

when the petitioner “ha[d] not been detained beyond the presumptively reasonable

period of detention”).

         Accordingly, this Court dismisses Espinoza’s petition under §1226 as moot and

under § 1231 as premature. This dismissal is without prejudice to Espinoza’s refiling his

petition after his detention under § 1231 has lasted longer than six months if he can

“provide[ ] good reason to believe that there is no significant likelihood of removal in the

reasonably foreseeable future.” See Zadvydas, 533 U.S. at 701.


                                          ORDER


         For the reasons explained above, Espinoza’s petition, Docket Item 1, is

DISMISSED without prejudice. The Clerk of Court shall enter judgment and close this

case.

         SO ORDERED.

Dated:         October 8, 2020
               Buffalo, New York

                                               /s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             3
